Exhibit 10.4

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into by
and between Sergio D. Rivera (“Executive”) and ILG, Inc. (“ILG” or the
“Company”), effective as of March 24, 2017 (the “Effective Date”)  Executive and
the Company may hereinafter be referred to individually as a “Party” or
collectively as the “Parties”.

WHEREAS, the Company and the Executive entered into an Employment Agreement
(together with the Standard Terms and Conditions attached to such Employment
Agreement, the “Original Agreement”) whereby Company employed Executive,
effective as of November 7, 2016;

WHEREAS, as approved by the Compensation and Human Resources Committee of the
Board (“Board”), the Company and Executive have agreed to certain modifications
of the Original Agreement such that it is reasonable to amend and restate the
Original Agreement through the execution of this Agreement; and

WHEREAS, upon the Parties’ mutual execution of this Agreement, the Original
Agreement will be superseded in its entirety by this Agreement and will
terminate and be of no further force or effect.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

1A.       EMPLOYMENT.  During the Term (as defined below), the Company shall
employ Executive, and Executive shall be employed as the President and Chief
Executive Officer of the Company’s Vacation Ownership Segment (the “VO Segment”)
and, in such capacity, Executive shall provide executive leadership to those
businesses currently comprising such segment, including, without limitation,
Vistana Signature Experiences, Inc., HV Global Group, Inc. and their associated
businesses as well as any other substantially similar businesses subsequently
included within the VO Segment. Notwithstanding the foregoing, Executive
acknowledges and agrees that, during the course of his employment with the
Company, the Company may undergo one or more segment restructurings, provided,
in each such instance, at a minimum, Executive shall remain responsible for
providing executive leadership to the Company regarding the development, sales,
marketing and financing of shared ownership interests as well as resort
operations of managed shared ownership resorts.  During such employment,
Executive shall do and perform all services and acts necessary or advisable to
fulfill the duties and responsibilities as are commensurate and consistent with
Executive’s position and shall render such services on the terms set forth
herein.  Executive shall report directly to the Chairman, President and Chief
Executive Officer of the Company (the “Reporting Officer”).  Executive shall
have such powers and duties, as may reasonably be assigned to Executive by the
Reporting Officer.  Executive agrees to devote all of Executive’s working time,
attention and efforts to the Company and to perform the duties of Executive’s
position in accordance with its policies as in effect from time to time. The
foregoing shall not be construed as preventing Executive from serving on the
board of Welltower,





1

--------------------------------------------------------------------------------

 



Inc. or continuing his ownership interest in the Caloosa Cove
Resort.  Executive’s primary location of employment shall be Orlando, Florida,
provided, he will be required to regularly perform services at the Company’s
headquarters in Miami, Florida and otherwise engage in periodic visits to other
locations as may be necessary to perform his duties and responsibilities for the
Company effectively.

2A.       TERM.  The term of this Agreement shall begin on the Effective Date
and shall continue until such time as (a) Executive provides the Company not
less than sixty (60) days’ written notice of his intent to separate from the
Company pursuant to Section 1(c) of the Standard Terms and Conditions; or (b)
either Party terminates this Agreement in accordance with Section 1 of the
Standard Terms and Conditions (the “Term”).

3A.       COMPENSATION.

(a)        BASE SALARY.  During the Term, the Company shall pay Executive an
annual base salary of five hundred fifty thousand U.S. dollars (US$550,000) (the
“Base Salary”), payable in equal biweekly installments (or, if different, in
accordance with the Company’s payroll practice as in effect from time to
time).   For all purposes under this Agreement, the term “Base Salary” shall
refer to the Base Salary as in effect from time to time.

(b)        ANNUAL INCENTIVE. 

(i)         During the Term, Executive shall be eligible to receive an annual
bonus (the “Annual Bonus”) subject to the terms of  the 2013 Interval Leisure
Group Stock and Incentive Compensation Plan, as amended from time to time and
any successor plan thereto (collectively, the “2013 Plan”) and the terms of this
Agreement with a target annual incentive opportunity of  100% of Base Salary
(the “Target Bonus Opportunity”), based upon the Company’s and the VO Segment’s
achievement of certain financial performance targets, as such are established by
the Compensation and Human Resources Committee of the Board (the
“Committee”).  Unless otherwise determined by the Committee, the amount of
Executive’s Annual Bonus shall be based  (A) 25% on the Company’s actual
consolidated Adjusted EBITDA performance against the Company’s consolidated
Adjusted EBITDA target for the applicable calendar year, (B) 60% on the VO
Segment’s actual consolidated Adjusted EBITDA performance against the VO
Segment’s consolidated Adjusted EBITDA target for the applicable calendar year
and (C) 15% on the VO Segment’s actual consolidated revenue performance against
the Company’s consolidated revenue target for the applicable calendar year, the
cumulative amount of which may be modified by the Reporting Officer’s subjective
review of Executive’s individual performance, subject to the review and approval
of the Committee.

(ii)        The Company shall pay to Executive any earned Annual Bonus no later
than March 15th immediately following the end of the annual performance period
during which Executive earned an Annual Bonus (unless Executive has elected to
defer receipt of such Annual Bonus pursuant to an arrangement that meets the
requirements of Section 409A (as defined below)); provided, in each instance,
payment of Executive’s Annual Bonus is conditioned upon the Committee’s
certification of actual performance against the applicable Committee-approved
financial performance targets in accordance with the Committee’s historical past
practices.





2

--------------------------------------------------------------------------------

 



(c)        LONG-TERM INCENTIVE COMPENSATION. 

(i)        Subject to the terms of this Agreement, all awards of Company
restricted stock units (“Company RSUs”) (each such unit corresponding to one
share of common stock of the Company (“Company Common Stock”)) held by Executive
as of the Effective Date, including, without limitation, those initially granted
to Executive as a new hire grant and those granted on or about February 14, 2017
(collectively, the “Existing Awards”) shall continue to be governed by the 2013
Plan and the Award Notice and the Terms and Conditions associated with each such
Existing Award and shall be eligible to vest in accordance with their original
vesting schedule.

(ii)       During the Term, Executive shall be eligible to participate in the
Company’s long-term incentive program, with a target annual award level of
$1,000,000, in accordance with the Company’s policies as in effect from time to
time (collectively, the “Future Awards”); provided, Executive acknowledges and
agrees that his eligibility to participate in this program is subject to a
number of factors, including, without limitation, the Company’s continuation of
a long-term incentive program, the performance of the Company, the availability
of RSUs and Company Common Stock to effectuate such grant and the Committee’s
approval of each such award as well as the performance criteria associated
therewith.  Executive further acknowledges and agrees that each such award is
subject to the terms and conditions of the 2013 Plan and the Award Notice and
the Terms and Conditions associated with each such Future Award.

(d)        BENEFITS.  During the Term, Executive shall be entitled to
participate in any welfare, health and life insurance and pension benefit and
incentive programs as may be adopted from time to time by the Company on the
same basis as that provided to similarly situated executive management personnel
of the Company.  For purposes of determining Executive’s entitlement to any
welfare, health and life insurance benefit and incentive program available to
similarly situated executive personnel, Executive’s seniority with the Company
shall be calculated to include his years of service while employed at Starwood
Hotels & Resorts and Vistana Signature Experiences, Inc. and its predecessors
prior to the Effective Date. Without limiting the generality of the foregoing,
Executive shall be entitled to the following benefits:

(i)         Reimbursement for Business Expenses.  ILG shall reimburse Executive
for all reasonable, necessary and documented expenses incurred by Executive in
performing Executive’s duties for the Company, ILG or its Affiliates on the same
basis as similarly situated executive personnel and in accordance with ILG’s
policies as in effect from time to time.  With respect to air travel for
business purposes, Executive shall be eligible for reimbursement for Business
Class (or if Business Class is unavailable the next higher class), unless
otherwise agreed with Executive’s Reporting Officer; provided, such travel is
scheduled with the prior approval of his Reporting Officer and is otherwise in
accordance with the travel and entertainment policies of ILG and its Affiliates.

(ii)        Paid Time Off.  It is agreed that Executive shall be entitled to
earn paid time-off at a rate of 18.66 hours per month, subject to a maximum paid
time-off accrual of 408 hours, at which point additional accruals will be
suspended until such time as a portion of the Executive’s accrued





3

--------------------------------------------------------------------------------

 



paid time-off has been used. 

4A.       NOTICES.  All notices and other communications under this Agreement
shall be in writing and shall be given by first-class mail, certified or
registered with return receipt requested, by hand delivery, or by overnight
delivery by a nationally recognized carrier, and any such notice is deemed
effectively given when received by the recipient (or if receipt is refused by
the recipient, when so refused) to the address set forth below:

 

 

 

 

If to the Company:

ILG, Inc.

 

6262 Sunset Drive

 

Miami, Florida 33143

 

Attention:  General Counsel

 

 

If to Executive:

Sergio D. Rivera

 

At the last address indicated in the Company’s records.

 

Either Party may change such Party’s address for notices by notice duly given
pursuant hereto.

5A.       GOVERNING LAW; JURISDICTION.  This Agreement and the legal relations
thus created between the Parties (including, without limitation, any dispute
arising out of or related to this Agreement) shall be governed by and construed
under and in accordance with the internal laws of the State of Florida without
reference to its principles of conflicts of laws. Any dispute between the
Parties arising out of or related to this Agreement will be heard and determined
before an appropriate federal court located in the State of Florida in
Miami-Dade County, or, if not maintainable therein, then in an appropriate
Florida state court located in Miami-Dade County, and each Party submits itself
and its property to the exclusive jurisdiction of the foregoing courts with
respect to such disputes. 

Each Party (i) agrees that service of process may be made by mailing a copy of
any relevant document to the address of the Party set forth above, (ii) waives
to the fullest extent permitted by law any objection which it may now or
hereafter have to the courts referred to above on the grounds of inconvenient
forum or otherwise as regards any dispute between the Parties arising out of or
related to this Agreement, (iii) waives to the fullest extent permitted by law
any objection which it may now or hereafter have to the laying of venue in the
courts referred to above as regards any dispute between the Parties arising out
of or related to this Agreement and (iv) agrees that, subject to a Party’s right
of appeal, a judgment or order of any court referred to above in connection with
any dispute between the Parties arising out of or related to this Agreement is
conclusive and binding on it and may be enforced against it in the courts of any
other jurisdiction. 

6A.       COUNTERPARTS.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. 

7A.       STANDARD TERMS AND CONDITIONS.  Executive expressly understands and
acknowledges that the Standard Terms and Conditions and Exhibit A, both attached
hereto, are incorporated herein by reference, deemed a part of this Agreement
and are binding and enforceable provisions of this Agreement.  References to
“this Agreement” or the use of the term “hereof” shall refer to this Agreement,
the Standard Terms and Conditions and Exhibit A, taken as a whole.





4

--------------------------------------------------------------------------------

 



8A.       Section 409A of the Internal Revenue Code. 

(a)        This Agreement is intended to comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
rules and regulations issued thereunder (“Section 409A”) or an exemption and
shall in all respects be administered in accordance with Section 409A.

(b)        Any amounts payable under this Agreement solely on account of an
"involuntary" separation from service within the meaning of Section 409A shall
be, to the maximum extent possible, excludible from the requirements of Section
409A, either as involuntary separation pay or as short-term deferral amounts.
Each payment under this Agreement shall be treated as a separate payment for
purposes of Section 409A. 

(c)        In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement.  In no event shall
the Company or any of its Affiliates be liable for any additional tax, interest,
or penalties that may be imposed on Executive as a result of Section 409A or any
damages for failing to comply with Section 409A. 

(d)        For purposes of this Agreement, a “Separation from Service” occurs
when Executive dies, retires or otherwise has a separation of employment with
the Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.  Notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment of
amounts that constitute “deferred compensation” subject to Section 409A may only
be made upon a Separation from Service. 

(e)        To the extent that any reimbursement or in-kind benefit pursuant to
this Agreement is taxable to Executive, Executive shall provide the Company with
documentation of the related expenses promptly so as to facilitate the timing of
the reimbursement payment, or in-kind benefits contemplated by this section, and
any reimbursement payment, or in-kind benefits, due to Executive pursuant to
such provision shall be paid to Executive on or before the last day of
Executive’s taxable year following the taxable year in which the related expense
was incurred.  Executive’s right to reimbursement or in-kind benefits pursuant
to this Agreement is  not subject to liquidation or exchange for another benefit
and the amount of expenses eligible for reimbursement, or in-kind benefits that
Executive receives in one taxable year shall not affect the amount of such
benefits, or in-kind benefits that Executive receives in any other taxable year.

(f)         Notwithstanding any provision of this Agreement to the contrary, in
the event that Executive is a “specified employee” (within the meaning of
Section 409A) on the date of termination of Executive’s employment with the
Company and the Cash Severance Payments or CIC Cash Severance Payments to be
paid within the first six months following such date (the “Initial Payment
Period”) exceed the amount referenced in Treas. Regs. Section
1.409A-1(b)(9)(iii)(A) (the “Limit”), then (i) any portion of the Cash Severance
Payments or CIC Cash Severance Payments that is payable during the Initial
Payment Period that does not exceed the Limit shall be paid at the times set
forth in Section 1(d)(i), (ii) any portion of the Cash Severance





5

--------------------------------------------------------------------------------

 



Payments or CIC Cash Severance Payments that exceeds the Limit (and would have
been payable during the Initial Payment Period but for the Limit) shall be paid,
with Interest, on the first business day of the first calendar month that begins
after the six-month anniversary of Executive’s Separation from Service and (iii)
any portion of the Cash Severance Payments or CIC Cash Severance Payments that
is payable after the Initial Payment Period shall be paid at the times set forth
in Section 1(d)(i).  For purposes of this Section 8A.(f), “Interest” shall mean
interest at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code, from the date on which payment would otherwise have been made but for
any required delay through the date of payment.

(g)        If the maximum period within which Executive must sign and not revoke
the Release would begin in one calendar year and expire in the following
calendar year, then any payments contingent on the occurrence of the Release
Effective Date shall be made in such following calendar year (regardless of the
year of execution of such release) if payment in such following calendar year is
required in order to comply with Section 409A. 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on March 24, 2017.

 

 

 

 

 

 

ILG, INC.

 

 

 

 

 

 

 

 

By:

/s/ Craig M. Nash

   

 

Name:

Craig M. Nash

 

 

Title:

Chairman, President

 

 

 

           and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

/s/ Sergio D. Rivera

 

 

 

Sergio D. Rivera

 

 





6

--------------------------------------------------------------------------------

 



STANDARD TERMS AND CONDITIONS

1.         SEPARATION OF EXECUTIVE’S EMPLOYMENT.

(a)        DEATH.  In the event Executive’s employment hereunder is terminated
by reason of Executive’s death, the Company shall pay Executive’s designated
beneficiary or beneficiaries, within thirty (30) days of Executive’s death in a
lump sum in cash, (i) Executive’s Base Salary through the end of the month in
which death occurs,  and (ii) any other Accrued Obligations (as defined in
Section 1(f) below).

(b)        DISABILITY.  If, as a result of Executive’s incapacity due to
physical or mental illness (“Disability”), Executive shall have been absent from
the full-time performance of Executive’s duties with the Company for a period of
twelve (12) consecutive weeks, or for shorter periods aggregating to twelve (12)
weeks, during any twelve (12) consecutive months and, within thirty (30) days
after written notice is provided to Executive by the Company (in accordance with
Section 4A. hereof), Executive shall not have returned to the full-time
performance of Executive’s duties, Executive’s employment under this Agreement
may be terminated by the Company for Disability.  Upon separation of Executive’s
employment due to Disability, the Company shall pay Executive within thirty (30)
days of such separation (i) Executive’s Base Salary through the end of the month
in which separation occurs in a lump sum in cash, offset by any amounts payable
to Executive under any disability insurance plan or policy provided by the
Company; and (ii) any other Accrued Obligations.

(c)        TERMINATION FOR CAUSE OR WITHOUT GOOD REASON.  Executive shall have
the right to terminate his employment without Good Reason.  The Company may
terminate Executive’s employment under this Agreement for Cause at any time
prior to the expiration of the Term.   Upon the termination of Executive’s
employment by the Company for Cause (as defined below) ), or by Executive
without Good Reason, the Company and its Affiliates shall have no further
obligation hereunder, except for the payment of any Accrued Obligations, where
applicable, the Company’s compliance with its obligations under Section 1(h)
below.  As used herein, “Cause” shall mean: (i) any material breach by Executive
of any of the duties, responsibilities or obligations of his employment, or any
policies or practices of the Company; (ii)  Executive’s failure or refusal
either to perform, to the Company’s satisfaction, the duties or obligations of
his employment, or to follow any lawful order or direction by the Company; or
(iii) any acts or omissions by Executive that constitute fraud, dishonesty,
breach of trust, gross negligence, civil or criminal illegality, or any other
conduct or behavior that could otherwise subject the Company or any of its
Affiliates to civil or criminal liability or otherwise adversely affect its or
their business, interests or reputation.  Executive may not be terminated for
Cause hereunder unless and until Executive shall have been given written notice
specifying the grounds for such termination and not less than 30 days to correct
such acts or omissions, if correctable; provided, the Company may relieve
Executive of his duties during this cure period, if it deems necessary.





7

--------------------------------------------------------------------------------

 



(d)        TERMINATION OF EMPLOYMENT BY THE COMPANY, OTHER THAN FOR DEATH,
DISABILITY OR CAUSE, OR BY EXECUTIVE FOR GOOD REASON.  If Executive’s employment
hereunder is terminated prior to the expiration of the Term by the Company for
any reason other than Executive’s death or Disability or for Cause, or if
Executive terminates his employment hereunder prior to the expiration of the
Term for Good Reason (any such termination, a “Qualifying Termination”), then:
(1) the Company shall pay Executive within thirty (30) days of the date of such
Qualifying Termination any Accrued Obligations in a lump sum cash payment, and
(2) Executive shall be eligible for the following severance benefits, subject to
Executive’s execution of a Release within 45 days following such Qualifying
Termination pursuant to Section 1(d)(iv) and the occurrence of the Release
Effective Date (as defined below) has occurred:

(i)         (A)      Except where such Qualifying Termination occurs within
twenty-four (24) months following a Change of Control, (1) the Company shall pay
Executive a severance amount equal to two times (2X) the sum of (x) his Base
Salary plus (y) the Target Bonus Opportunity (the “Cash Severance”), which Cash
Severance shall be payable in equal biweekly installments (or, if different, in
accordance with the Company’s payroll practice as in effect from time to time)
over 24 months (the “Cash Severance Payments”) commencing after the Release
Effective Date but no later than the 75th day   following the date of
Executive’s Qualifying Termination, and (2) at the time when bonuses for the
year in which the date of termination occurs would otherwise be paid (but in no
event later than the 75th day following the close of such fiscal year unless
Executive has previously elected to defer the receipt of such bonus pursuant to
an arrangement that meets the requirements of Section 409A) and conditioned upon
the Committee’s certification of the Company’s actual performance against the
applicable financial performance targets in accordance with the Committee’s
historical past practices, the Company shall pay to Executive any bonus that
would have been earned by Executive in respect of such year of termination if
such termination had not occurred, prorated for the portion of the year during
which Executive was employed (the “Pro Rata Bonus”).

(B)       Where such Qualifying Termination occurs within twenty-four (24)
months following a Change of Control, (1) the Company shall pay Executive a
severance amount equal to two and one-half times (2.5X) the sum of (x) his Base
Salary plus (y) the Target Bonus Opportunity (the “CIC Cash Severance”), which
CIC Cash Severance shall be payable as one lump sum amount (the “CIC Cash
Severance Payment”) after the Release Effective Date but in no event later than
the 75th day following the date of Executive’s Qualifying Termination, and (2)
the Company shall pay to Executive a Pro Rata Bonus for the year in which he
incurs a Qualifying Termination, with such amount based on (1) the assumption
that target performance goal(s) were met or (2) actual performance through the
date of the Qualifying Termination to the extent determinable by the Committee
with performance goals adjusted to reflect the truncated performance period,
whichever results in a payment of the greater amount to Executive.  Such Pro
Rata Bonus shall be paid to Executive after the Release Effective Date but no
later than the 75th day following the date of Executive’s Qualifying Termination
(unless Executive has previously elected to defer the receipt of such bonus
pursuant to an arrangement that meets the requirements of Section 409A).





8

--------------------------------------------------------------------------------

 



(ii)        (A)      Except where such Qualifying Termination occurs within
twenty-four (24) months following a Change of Control, any portion of the
Existing Awards or any Future Awards that is outstanding and unvested at the
time of such Qualifying Termination that would, but for a Qualifying
Termination, have vested during the 24-month period following the date of such
Qualifying Termination shall vest on the Release Effective Date;
provided however, that, for purposes of this provision, any award which,
according to its associated Award Notice and Terms and Conditions is intended to
cliff vest on a date certain shall be treated as though it vested annually pro
rata over its vesting period (e.g., if, for a 3-year cliff-vesting award, the
date of the Qualifying Termination occurred prior to the first anniversary of
the grant date, 66.67% of RSUs (or other form of equity) subject to the award
would vest on the Release Effective Date and if the date of the Qualifying
Termination occurred on or after the first anniversary of the grant date, all of
RSUs (or other form of equity) subject to the award would vest on the Release
Effective Date); provided,  further,  however, that any RSUs (or other form of
equity) that would vest under this provision but for the fact that outstanding
performance conditions have not been satisfied shall vest at target and shall be
settled on the Release Effective Date but in no event later than the 75th day
following the date of Executive’s Qualifying Termination.

(B)       Where such Qualifying Termination occurs within twenty-four (24)
months following a Change of Control, any portion of the Existing Awards or any
Future Awards that is outstanding and unvested at the time of such termination
shall vest in full on the Release Effective Date; provided,  however, that any
RSUs (or other form of equity) that would vest under this provision but for the
fact that outstanding performance conditions have not been satisfied shall vest
based on (1) the assumption that target performance goal(s) were met or (2)
actual performance through the date of the Qualifying Termination to the extent
determinable by the Committee with performance goals adjusted to reflect the
truncated performance period, whichever results in a greater number of vested
RSUs (or other form of equity) and shall be settled on the Release Effective
Date but in no event later than the 75th day following the date of Executive’s
Qualifying Termination.

(iii)       (A)      Except where such Qualifying Termination occurs within
twenty-four (24) months following a Change of Control, during the 24-month
period following Executive’s Separation from Service, the Company shall pay
Executive an amount equal to the monthly COBRA premium and administrative fee
then in effect for the type of Company-provided group health plan coverage in
effect for Executive on the date of termination of employment (e.g., family
coverage), less the active employee portion of such monthly insurance premium
for such coverage, in biweekly installments (or, if different, in accordance
with the Company’s payroll practice as in effect from time to time), with such
payments commencing on the payroll date immediately following the Release
Effective Date and any payments that would have been paid after Executive’s
Qualifying Termination but prior to such payroll date shall be aggregated with
the first payment paid to Executive hereunder.

(B)       Where such Qualifying Termination occurs within twenty-four (24)
months following a Change of Control,  during the 30-month period following
Executive’s Separation from Service, the Company shall pay Executive an amount
equal to the monthly





9

--------------------------------------------------------------------------------

 



COBRA premium and administrative fee then in effect for the type of
Company-provided group health plan coverage in effect for Executive on the date
of termination of employment (e.g., family coverage), less the active employee
portion of such monthly insurance premium for such coverage, in biweekly
installments (or, if different, in accordance with the Company’s payroll
practice as in effect from time to time), with such payments commencing on the
payroll date immediately following the Release Effective Date and any payments
that would have been paid after Executive’s Qualifying Termination but prior to
such payroll date shall be aggregated with the first payment paid to Executive
hereunder.

(iv)       Except for the payment to Executive of any Accrued Obligations, the
payment to Executive of the severance benefits described in this Section 1(d)
(including any accelerated vesting) shall be subject to (A) Executive’s
execution of a  General Release and Covenant to Sue, substantially in the form
attached hereto and incorporated herein as Exhibit A (“Release”) within
forty-five (45) days following Executive’s termination of employment; provided
there has been no revocation or attempted revocation of the Release during the
revocation period set forth in the Release (“Revocation Period”) (the date after
the lapse of such revocation period without a revocation or attempted
revocation, the “Release Effective Date”) and (B) Executive’s compliance with
the restrictive covenants set forth in Section 2 hereof (other than any
non-compliance that is immaterial, does not result in harm to the Company or its
Affiliates, and, if curable, is cured by Executive promptly after receipt of
notice thereof given by the Company).  Executive acknowledges and agrees that
the severance benefits described in this Section 1(d) constitute good and
valuable consideration for such release. 

(v)        For purposes of this Agreement,

(A)       “Affiliate” means any subsidiary or other entity that is directly or
indirectly controlled by the Company.

(B)       “Change of Control” shall mean the first to occur of one of the
following after the Effective Date:

(1)        Any “person” (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act) (other than the Company, any majority controlled subsidiary of the
Company, or the fiduciaries of any Company benefit plans) becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 35% of the total voting power of the voting securities
of the Company then outstanding and entitled to vote generally in the election
of directors of the Company (the “Outstanding Company Voting Securities”);
provided, however, that (x) any such transaction that would constitute a Change
of Control under this subsection (1) that is also a Business Combination (as
defined below) shall be determined exclusively under subsection (3) below and
(y) no Change of Control shall occur upon the acquisition of securities directly
from the Company;





10

--------------------------------------------------------------------------------

 



(2)        Individuals who, as of the beginning of any 24 month period,
constitute the Board (as of the date hereof, the “Incumbent Board”) cease for
any reason during such 24 month period to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding for this purpose any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election or removal of the directors of the
Company or other actual or threatened solicitation of proxies or consents by or
on behalf of a person or entity other than the Board; or

(3)        The consummation of a reorganization, recapitalization, merger,
amalgamation, consolidation, statutory share exchange, or similar form of
corporate transaction involving the Company (a “Business Combination”), or sale,
transfer, or other disposition of all or substantially all of the business or
assets of the Company to an entity that is not an Affiliate of the Company (a
“Sale”), unless immediately following such Business Combination or Sale:  (x)
more than 60% of the total voting power of the entity resulting from such
Business Combination or the entity that acquired all or substantially all of the
business or assets of the Company in such Sale (in either case, the “Surviving
Company”), or the ultimate parent entity that has beneficial ownership of
sufficient voting power to elect a majority of the board of directors (or
analogous governing body) of the Surviving Company (the “Parent Company”), is
represented by the Outstanding Company Voting Securities that were outstanding
immediately prior to such Business Combination or Sale (or, if applicable, is
represented by shares into which the Outstanding Company Voting Securities were
converted pursuant to such Business Combination or Sale) and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of the Outstanding Company Voting Securities among the holders thereof
immediately prior to the Business Combination or Sale and (y) no person or
entity (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company) is or becomes the beneficial owner,
directly or indirectly, of more than 35% of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors (or the analogous governing body) of the Parent Company (or, if there
is no Parent Company, the Surviving Company); provided, that no person or group
shall be treated for purposes of this Agreement as having beneficial ownership
of 35% or more of such total voting power solely as a result of the voting power
held in the Company prior to the consummation of the Business Combination or
Sale.

Notwithstanding the foregoing, if any payment or distribution event under this
Agreement is subject to the requirements of Section 409A(a)(2)(A) of the Code,
the determination of the occurrence of a Change of Control shall be governed by
applicable provisions of Section 409A(a)(2)(A) of the Code and regulations and





11

--------------------------------------------------------------------------------

 



rulings issued thereunder for purposes of determining whether such payment or
distribution may then occur.

(C)       “Exchange Act” means the United States Securities Exchange Act of
1934, as amended and any successor thereto.

(D)       “Good Reason” shall mean the occurrence of any of the following
without Executive’s prior written consent: (1) a material diminution in
Executive's authority, duties, or responsibilities with the Company; (2)
Executive is required to report to a corporate officer or employee of the
Company instead of reporting directly to his Reporting Officer, as of the date
hereof, or the Board of Directors of the Company; (3) a material diminution of
Executive’s Base Salary; or (4) the Company’s requiring Executive to be based
anywhere more than fifty (50) miles from where Executive’s principal place of
employment is located as of the Effective Date, or such other location as the
Parties may mutually agree; provided, however, Executive shall have Good Reason
to terminate his employment only if (x) he provides notice to the Company (in
accordance with Section 4A hereof) of the existence of the event or
circumstances which Executive claims to constitute Good Reason within ninety
(90) days of Executive’s knowledge of such event or circumstances, (y) the
Company does not remedy such event or circumstances within thirty (30) days
following receipt such notice (the “Cure Period”), and (z) Executive’s last day
of employment occurs within thirty (30) days following the expiration of such
Cure Period.

(e)        NO MITIGATION.  In the event of termination of Executive’s employment
pursuant to Section 1(d), Executive shall not be obligated to seek other
employment or take any actions to mitigate the payments or continuation of
benefits required under Section 1(d) hereof.

(f)         ACCRUED OBLIGATIONS.  As used in this Agreement, “Accrued
Obligations” shall mean the sum of (i) any portion of Executive’s accrued but
unpaid Base Salary through the date of death or separation of employment for any
reason, as the case may be; and (ii) any compensation previously earned but
deferred by Executive (together with any interest or earnings thereon) that has
not yet been paid, is not considered “deferred compensation” subject to Section
409A and has not otherwise been deferred to a later date pursuant to any
deferred compensation arrangement of the Company to which Executive is a party,
if any.

(g)        (i)        Notwithstanding any other provision of this Agreement or
any other plan, arrangement or agreement to the contrary, if any of the payments
or benefits provided or to be provided by the Company to the Executive or for
the Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this Section 1(g), be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be payable either (A) in full (“Full
Payment”) or





12

--------------------------------------------------------------------------------

 



(B) reduced to the minimum extent necessary (“Reduced Payment”) to ensure that
no portion of the Covered Payments is subject to the Excise Tax, whichever of
the Full Payment or Reduced Payment results in Executive’s receipt on an
after-tax basis of the greatest amount of benefits after taking into account the
applicable federal, state, local and foreign income, employment and excise taxes
(including the Excise Tax).  Any such reduction shall be made in accordance with
Section 409A of the Code and the following: (1) the Covered Payments which do
not constitute nonqualified deferred compensation subject to Section 409A of the
Code shall be reduced first; and (2) Covered Payments shall then be reduced as
follows: (x) cash payments shall be reduced before non-cash payments; and (y)
payments to be made on a later payment date shall be reduced before payments to
be made on an earlier payment date.

(ii)        Any determination required under this Section 1(g) shall be made in
writing in good faith by an independent accounting firm selected by the Company
(the “Accounting Firm”), which shall provide detailed supporting calculations to
Company and the Executive as requested by the Company or Executive.  The Company
and Executive shall provide the Accounting Firm with such information and
documents as the Accounting Firm may reasonably request in order to make a
determination under this Section 1(g).

(h)        RETIREMENT TREATMENT OF COMPANY RSUS AND OTHER EQUITY AWARDS
FOLLOWING A CHANGE OF CONTROL.  In consideration of Executive’s agreement to
forego certain single-trigger vesting rights triggered by a Change of Control
which the Original Agreement had afforded him, the Company requested, and
received, the Committee’s agreement that, if (i) Executive requests Retirement
(as defined in the 2013 Plan) treatment of his Existing Awards and Future
Awards, as may be applicable, under the 2013 Plan, six (6) months or more
following the occurrence a Change of Control, (ii) Executive executes a
Retirement Agreement, which, among other things, releases the Company and its
Affiliates from all liability associated with Executive’s employment with the
Company, aside from the Company’s post-separation obligations set forth under
Section 11, and reaffirms his commitment to comply with his post-separation
obligations under Section 2 of these Standard Terms and Conditions, and (iii) no
circumstances then exist creating a basis for Executive’s termination for Cause
pursuant to Section 1(c) above, then, notwithstanding Executive’s failure to
meet the age requirement for Retirement treatment, if applicable, the Committee
will approve Executive’s request for Retirement treatment such that all Company
RSUs (or other form of equity) then outstanding under Existing Awards and Future
Awards, including, without limitation, those issued within twelve (12) months of
the date on which such request is made, will (notwithstanding Executive’s
termination of employment) continue to vest in accordance with their original
vesting schedules as such were set forth in the Award Notices and Terms and
Conditions associated with each such Existing Award or Future Award, subject to
Executive’s continued compliance with his post-separation obligations under
Section 2 of these Standard Terms and Conditions.





13

--------------------------------------------------------------------------------

 



2.         CONFIDENTIAL INFORMATION; NON-COMPETITION; NON-SOLICITATION;
PROPRIETARY RIGHTS; AND OTHER POST-SEPARATION OBLIGATIONS.

(a)        CONFIDENTIALITY.  Executive acknowledges that while employed by ILG
or any of its Affiliates, Executive will occupy a position of trust and
confidence.  Executive shall not, except as may be required to perform
Executive’s duties hereunder or as required by applicable law, without
limitation in time or until such information shall have become public other than
by Executive’s unauthorized disclosure, disclose to others or use, whether
directly or indirectly, any Confidential Information regarding ILG or any of its
Affiliates. 

“Confidential Information” shall mean information about ILG or any of its
Affiliates, and their clients and customers that is not disclosed by ILG or any
of its Affiliates for financial reporting purposes and that was learned by
Executive in the course of employment by ILG or any of its Affiliates, including
(without limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information.  Executive acknowledges that such Confidential Information is
specialized, unique in nature and of great value to ILG and its Affiliates, and
that such information gives ILG and its Affiliates a competitive
advantage.  Executive agrees to deliver or return to ILG, at ILG’s request at
any time or upon separation of Executive’s employment or as soon thereafter as
possible, all documents, computer tapes and disks, records, lists, data,
drawings, prints, notes and written information (and all copies thereof)
furnished by ILG and its Affiliates or prepared by Executive in the course of
Executive’s employment by ILG and its Affiliates.

Notwithstanding the foregoing, pursuant to 18 U.S.C. § 1833(b), Executive
understands that he will not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret of the
Company that (i) is made (A) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to his attorney and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. Executive understands that if he files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, he may disclose the trade secret to his attorney and use the trade secret
information in the court proceeding if he (I) files any document containing the
trade secret under seal, and (II) does not disclose the trade secret, except
pursuant to court order. Nothing in this Agreement, or any other agreement that
Executive has with the Company, is intended to conflict with 18 U.S.C. § 1833(b)
or create liability for disclosures of trade secrets that are expressly allowed
by such section. Further, nothing in this Agreement or any other agreement that
Executive has with the Company shall prohibit or restrict him from making any
voluntary disclosure of information or documents concerning possible violations
of law to any governmental agency or legislative body, or any self-regulatory
organization, in each case, without advance notice to the Company.

(b)        NON-COMPETITION.  In consideration of this Agreement, and other good
and valuable consideration provided hereunder, the receipt and sufficiency of
which are hereby





14

--------------------------------------------------------------------------------

 



acknowledged by Executive, Executive hereby agrees and covenants that, during
Executive’s employment hereunder and for a period of twenty-four (24) months,
Executive shall not, without the prior written consent of ILG, directly or
indirectly, engage in or become associated with a Competitive Activity. 

(i)         For purposes of this Section 2(b), (A) a “Competitive Activity”
means any corporation, partnership or other entity that (1) engages in the
timeshare business; or (2) then derives 33% or more of its total earnings before
interest, taxes, depreciation and amortization (determined in accordance with
generally accepted accounting principles consistently applied) from the
timeshare business, and (B) Executive shall be considered to have become
“associated with a Competitive Activity” if Executive becomes directly or
indirectly involved as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, member, advisor, lender, consultant or in any other individual or
representative capacity with any individual, partnership, corporation or other
organization that is engaged in a Competitive Activity.  

(ii)        Notwithstanding the foregoing, Executive may make and retain, for
investment purposes only, less than one percent (1%) of the outstanding capital
stock of any publicly-traded corporation engaged in a Competitive Activity if
the stock of such corporation is either listed on a national stock exchange or
on the NASDAQ National Market System if Executive is not otherwise affiliated
with such corporation. 

(iii)       Executive acknowledges that Executive’s covenants under this Section
2(b) are a material inducement to ILG entering into this Agreement.

(c)        NON-SOLICITATION OF EMPLOYEES/CUSTOMERS. 

(i)         Executive recognizes that he will possess confidential information
about other employees of ILG and its Affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and interpersonal
relationships with suppliers to and customers of ILG and its
Affiliates.  Executive recognizes that the information he will possess about
these other employees is not generally known, is of substantial value to ILG and
its Affiliates in developing their respective businesses and in securing and
retaining customers, and will be acquired by Executive because of Executive’s
business position with ILG or its Affiliates.

(ii)        Executive agrees that, during the Term (and for a period of
twenty-four (24) months after  the separation of his employment, irrespective of
the cause, manner or time of such separation), Executive will not, directly or
indirectly, solicit or recruit any employee of ILG or any of its Affiliates for
the purpose of being employed by Executive or by any business, individual,
partnership, firm, corporation or other entity on whose behalf Executive is
acting as an agent, representative or employee and that Executive will not
convey any such confidential information or trade secrets about other employees
of ILG or any of its Affiliates to any other person except within the scope of
Executive’s duties hereunder.





15

--------------------------------------------------------------------------------

 



(iii)       Executive agrees that, during the Term (and for a period of
twenty-four (24) months after the separation of his employment, irrespective of
the cause, manner or time of such separation), Executive will not make any
statement or perform any act intended to advance the interest of any competitor
of ILG or any of its Affiliates in any way that will injure the interests of ILG
or any of its Affiliates.  Executive also agrees that during such period, he
shall not solicit or attempt to take away or to sever from ILG or any of its
Affiliates the business or goodwill of any individuals or entities who are
customers or clients of ILG or any of its Affiliates.

(d)        PROPRIETARY RIGHTS; ASSIGNMENT.  All Developments shall be made for
hire by the Executive for ILG or any of its Affiliates.  “Developments” means
any idea, discovery, invention, design, method, technique, improvement,
enhancement, development, computer program, machine, algorithm or other work or
authorship that (i) relates to the business or operations of ILG or any of its
Affiliates, or (ii) results from or is suggested by any undertaking assigned to
the Executive or work performed by the Executive for or on behalf of ILG or any
of its Affiliates, whether created alone or with others, during or after working
hours.  All Confidential Information and all Developments shall remain the sole
property of ILG or any of its Affiliates.  The Executive shall acquire no
proprietary interest in any Confidential Information or Developments developed
or acquired during the Term.  To the extent the Executive may, by operation of
law or otherwise, acquire any right, title or interest in or to any Confidential
Information or Development, the Executive hereby assigns to ILG all such
proprietary rights.  The Executive shall, both during and after the Term, upon
ILG’s request, promptly execute and deliver to ILG all such assignments,
certificates and instruments, and shall promptly perform such other acts, as ILG
may from time to time in its discretion deem necessary or desirable to evidence,
establish, maintain, perfect, enforce or defend ILG’s rights in Confidential
Information and Developments.

(g)        NON-DISPARAGEMENT.  The Company will not disparage Executive or
Executive’s performance or otherwise take any action which could reasonably be
expected to adversely affect Executive’s personal or professional
reputation.  Similarly, Executive will not disparage the Company or any of its
directors, officers, or employees or otherwise take any action which could
reasonably be expected to adversely affect the reputation of the Company or any
of its directors, officers, or employees.

(e)        COMPLIANCE WITH POLICIES AND PROCEDURES.  During the Term, Executive
shall adhere to the policies and standards of professionalism set forth in the
Company’s Policies and Procedures, as they may exist from time to time.

(f)         REMEDIES FOR BREACH.  Executive agrees and understands that the
remedy at law for any breach by Executive of this Section 2 will be inadequate
and that damages flowing from such breach are not usually susceptible to being
measured in monetary terms.  Accordingly, it is acknowledged that upon
Executive’s violation of any provision of this Section 2, ILG shall be entitled
to obtain from any court of competent jurisdiction immediate injunctive relief
and obtain a temporary order restraining any threatened or further breach as
well as an equitable accounting of all profits or benefits arising out of such
violation.  Nothing in this Section 2 shall be deemed to limit ILG’s remedies at
law





16

--------------------------------------------------------------------------------

 



or in equity for any breach by Executive of any of the provisions of this
Section 2, which may be pursued by or available to ILG.

(g)        POST-SEPARATION COOPERATION.  Following the expiration or termination
of the Executive’s employment for any reason, Executive agrees to make himself
reasonably available to the Company and/or its Affiliates to respond to requests
for documents and information concerning matters involving facts or events
relating to the Company or any of its Affiliates that may be within his
knowledge, and further agrees to provide truthful information to the Company,
its Affiliates, or any of their respective representatives as reasonably
requested with respect to any pending and future litigation, arbitration, other
dispute resolution, investigation or request for information.  Executive also
agrees to make himself reasonably available to assist the Company  and its
Affiliates in connection with any administrative, civil or criminal matter or
proceeding brought by or brought against the Company  and/or any of its
Affiliates, in which and to the extent the Company, its Affiliates or any of
their respective representatives reasonably deem Executive’s cooperation
necessary. Executive shall be reimbursed for his reasonable out-of-pocket
expenses incurred as a result of such cooperation.

(h)        SURVIVAL OF PROVISIONS.  The obligations contained in this Section 2
survive the termination or expiration of Executive’s employment with the Company
and, as applicable, shall be fully enforceable thereafter in accordance with the
terms of this Agreement.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 2 is excessive in
duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the Parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.

3.         TERMINATION OF PRIOR AGREEMENTS.  The Agreement, these Standard Terms
and Conditions, and Exhibit A constitute the entire agreement between the
Parties and, as of the Effective Date, terminate and supersede any and all prior
agreements and understandings (whether written or oral) between the Parties with
respect to the subject matter of this Agreement, including, without limitation,
the Original Agreement.  Executive acknowledges and agrees that neither the
Company nor anyone acting on its behalf has made, and is not making, and in
executing this Agreement, Executive has not relied upon, any representations,
promises or inducements except to the extent the same is expressly set forth in
this Agreement.  It is expressly agreed that the terms of this Agreement shall
prevail over any contrary or conflicting terms of the 2013 Plan or of any of the
Award Notices and Terms and Conditions associated with any Existing Award or
Future Award.

4.         ASSIGNMENT; SUCCESSORS.  This Agreement is personal in its nature and
none of the Parties shall, without the consent of the other, assign or transfer
this Agreement or any rights or obligations hereunder; provided that in the
event of the merger, consolidation, transfer, or sale of all or substantially
all of the assets of the Company (a “Transaction”) with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations





17

--------------------------------------------------------------------------------

 



of the Company hereunder, and in the event of any such assignment or
Transaction, all references herein to the “Company” or “ILG” shall refer to such
entity’s assignees or successors hereunder. 

5.         WITHHOLDING. The Company shall make such deductions and withhold such
amounts from each payment and benefit made or provided to Executive hereunder,
as may be required from time to time by applicable law, governmental regulation
or order.

6.         HEADING REFERENCES.  Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.  References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto and Exhibit A, taken as a whole.

7.         REMEDIES FOR BREACH.  Executive expressly agrees and understands that
Executive will notify the Company in writing of any alleged breach of this
Agreement by the Company, and the Company will have thirty (30) days from
receipt of Executive’s notice to cure any such breach.  Executive expressly
agrees and understands that in the event of any termination of Executive’s
employment by the Company during the Term, regardless of whether such
termination follows the occurrence of a Change of Control, the Company’s
contractual obligations to Executive shall be fulfilled through compliance with
its obligations under Section 1 of the Standard Terms and Conditions.

Executive expressly agrees and understands that the remedy at law for any breach
by Executive of Section 2 of the Standard Terms and Conditions will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms.  Accordingly, it is acknowledged that, upon
Executive’s violation of any provision of such Section 2, the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation.  Nothing shall be deemed to limit the Company’s remedies at law
or in equity for any breach by Executive of any of the provisions of this
Agreement, including Section 2, which may be pursued by or available to the
Company.

8.         WAIVER; MODIFICATION.  Failure to insist upon strict compliance with
any of the terms, covenants, or conditions hereof shall not be deemed a waiver
of such term, covenant, or condition, nor shall any waiver or relinquishment of,
or failure to insist upon strict compliance with, any right or power hereunder
at any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times.  This Agreement shall not be modified in any
respect except by a writing executed by each Party.  Notwithstanding anything to
the contrary herein, subject to Section 1(d), none of (i) a change in
Executive’s title, duties and/or level of responsibilities including by way of
assignment of Executive to another position with the Company or any of its
Affiliates that does not result in a material reduction in Executive’s title,
duties and/or level of responsibilities, (ii) the assignment of Executive to a
different Reporting Officer for any reason nor (iii) a change in the title of
the Reporting Officer shall constitute a modification or a breach of this
Agreement.





18

--------------------------------------------------------------------------------

 



9.         SEVERABILITY.  In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken.  All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and
effect.  Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the Parties under this Agreement.

10.       LEGAL FEES; INDEMNIFICATION; DIRECTOR AND OFFICER INSURANCE.

(a)        (i)        In the event of any contest or dispute between the Company
and Executive with respect to this Agreement or Executive’s employment
hereunder, each of the parties shall be responsible for its respective legal
fees and expenses; provided,  however, that if Executive prevails on any
material issue in any action, the Company shall reimburse Executive any
reasonable legal fees and expenses incurred by Executive at any time in
connection with such action.

(ii)       Following the occurrence of a Change of Control, in the event of any
contest or dispute between the Company and Executive with respect to this
Agreement or Executive’s employment hereunder, including, without limitation,
any acts and omissions in Executive’s capacity as an officer, director or
employee of the Company and/or any of its Affiliates to the maximum extent
permitted under applicable law, the Company shall be solely responsible for the
legal fees and expenses incurred by both (A) the Company and (B) Executive in
pursuing or defending such action, until and unless a court of competent
jurisdiction determines, in a final non-appealable decision, that Executive
brought such action in bad faith or such dispute or contest is primarily
attributable to conduct of Executive that constituted fraud or intentional
misconduct by Executive, in which instance, Executive will promptly reimburse
the Company for the legal fees and expenses paid by Company to pay or reimburse 
Executive’s legal fees and expenses.

(iii)      In any contest or dispute between the Company and Executive,
Executive shall have the right to use counsel appointed by Executive in his sole
and absolute discretion.

(b)        The Company shall indemnify and hold Executive harmless for acts and
omissions in Executive’s capacity as an officer, director or employee of the
Company and/or any of its Affiliates to the maximum extent permitted under
applicable law, including the advancement of fees and expenses; provided,
however, that neither the Company, nor any of its Affiliates shall indemnify
Executive for any losses incurred by Executive as a result of acts described in
the definition of “Cause” set forth in Section 1(c) of this Agreement.

(c)        During the period that Executive is employed with the Company
hereunder and for a period of at least six (6) years after Executive’s
termination of employment from the Company, the Company shall provide Executive
with directors’ and officers’ liability insurance coverage for his acts and
omissions while an officer or director of the Company





19

--------------------------------------------------------------------------------

 



on a basis no less favorable to Executive than the coverage the Company provides
generally to its other directors and officers.

ACKNOWLEDGED AND AGREED:

 

Date: March 24, 2017.

 

 

ILG, INC.

 

 

 

 

 

 

 

 

By:

/s/ Craig M. Nash

   

 

Name:

Craig M. Nash

 

 

Title:

Chairman, President

 

 

 

           and Chief Executive Officer 

 

 

 

 

 

 

 

 

 

 

 

/s/Sergio D. Rivera

 

 

 

Sergio D. Rivera

 

 

 





20

--------------------------------------------------------------------------------

 



EXHIBIT A

 

GENERAL RELEASE AND
COVENANT NOT TO SUE

1.          [__________] (“Executive”), on Executive’s own behalf and on behalf
of Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present (“Executive Related Parties”), in
consideration for the amounts payable and benefits to be provided to Executive
under that Amended and Restated Employment Agreement dated as of [________],
2017, between ILG, Inc., a Delaware corporation (the “Company”), and Executive
(the “Employment Agreement”),  hereby covenants not to sue or pursue any
litigation against, and waives, releases and discharges the Company, its
Affiliates (as defined in the Employment Agreement), their respective
predecessors and successors, and all of the respective current or former
directors, officers, employees, shareholders, partners, members, managers,
agents, assigns, representatives, trustees (in their official and individual
capacities) or employee benefit plans and their administrators and fiduciaries
(in their official and individual capacities) of any of the foregoing, and each
of their affiliates, predecessors, successors and assigns (collectively, the
“Releasees”), from any and all claims, demands, rights, judgments, defenses,
actions, complaints, charges or causes of action whatsoever, of any and every
kind and description, whether under common law, statute or otherwise, in law or
in equity, whether known or unknown, accrued or not accrued, that Executive ever
had, now have or shall or may have or assert as of the date of this General
Release and Covenant Not to Sue against the Releasees by reason of facts or
omissions which have occurred on or prior to the date of this General Release
and Covenant Not to Sue, including, without limitation, any complaint, charge or
cause of action relating to Executive’s employment with the Company or the
termination thereof or Executive’s service as an officer or director of any
member of the Company or its Affiliates or the termination of such service, and
including, without limitation, any claims, demands, rights, judgments, defenses,
actions, charges or causes of action related to employment or termination of
employment or that arise out of or relate in any way to the Age Discrimination
in Employment Act of 1967 (“ADEA,” a law that prohibits discrimination on the
basis of age), the Older Workers Benefit Protection Act, the National Labor
Relations Act, the Civil Rights Act of 1991, the Americans With Disabilities Act
of 1990, Title VII of the Civil Rights Act of 1964, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act, the
Sarbanes-Oxley Act of 2002, all as amended, and other Federal, state and local
laws relating to employment or discrimination on the basis of age, sex or other
protected class, all claims under Federal, state or local laws for express or
implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs (collectively, “Claims”) (the “Release”); provided,  however, that nothing
herein shall release the Company from (i) any of its obligations to Executive
under the Employment Agreement (including, without limitation, its obligation to
pay the amounts and provide the benefits upon which this General Release and
Covenant Not to Sue is conditioned); (ii) any rights Executive may have in
respect of accrued vested benefits under the employee benefit plans of the
Company and its subsidiaries (other than severance or termination benefits);
(iii) any rights Executive may have to indemnification under the Employment
Agreement, the Company’s by-laws, other applicable law, or any





21

--------------------------------------------------------------------------------

 



insurance coverage or other benefits under any directors and officers insurance
or similar policies; or (iv) any rights Executive and the Executive Related
Parties may have to obtain contribution as permitted by applicable law in the
event of an entry of judgment against Executive and the Company as a result of
any act or failure to act for which Executive and the Company are held jointly
liable (collectively, the “Unreleased Claims”).

2.         Executive further agrees that this General Release and Covenant Not
to Sue may be pleaded as a full defense to any action, suit or other proceeding
for Claims that is or may be initiated, prosecuted or maintained by Executive or
Executive’s descendants, dependents, heirs, executors, administrators or
assigns.

3.         In furtherance of the agreements set forth above, Executive hereby
expressly waives and relinquishes any and all rights under any applicable
statute, doctrine or principle of law restricting the right of any person to
release claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Executive acknowledges that Executive is aware that Executive
may hereafter discover claims presently unknown or unsuspected, or facts in
addition to or different from those that Executive now knows or believes to be
true, with respect to the matters released herein. Nevertheless, it is
Executive’s intention to fully, finally and forever release all such matters,
and all claims relating thereto, that now exist, may exist or theretofore have
existed, as specifically provided herein.  Executive acknowledges and agrees
that this waiver shall be an essential and material term of the release
contained above. Nothing in this paragraph is intended to expand the scope of
the release as specified herein.

4.         Executive acknowledges that Executive has not filed any complaint,
charge, claim or proceeding, except with respect to an Unreleased Claim, if any,
against any of the Releasees before any local, state or federal agency, court or
other body (each individually a “Proceeding”).  Executive represents that
Executive is not aware of any basis on which such a Proceeding could reasonably
be instituted.  Executive (i) acknowledges that Executive will not initiate or
cause to be initiated on Executive’s behalf any Proceeding and will not
participate in any Proceeding, in each case, except as required by law; and (ii)
waives any right Executive may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding, including any
Proceeding conducted by the Equal Employment Opportunity Commission
(“EEOC”).  Further, Executive understands that, by executing this General
Release and Covenant Not to Sue, Executive will be limiting the availability of
certain remedies that Executive may have against the Company and limiting also
the ability of Executive to pursue certain claims against the
Releasees.  Notwithstanding the above, nothing in Section 1 of this General
Release and Covenant Not to Sue shall prevent Executive from (i) initiating or
causing to be initiated on Executive’s behalf any complaint, charge, claim or
proceeding against the Company before any local, state or federal agency, court
or other body challenging the validity of the waiver of Executive’s claims under
ADEA contained in Section 1 of this General Release and Covenant Not to Sue (but
no other portion of such waiver); or (ii) initiating or participating in an
investigation or proceeding





22

--------------------------------------------------------------------------------

 



conducted by the EEOC.

5.         Executive acknowledges that Executive has been offered but declined a
period of time of at least [21][45] days to consider whether to sign this
General Release and Covenant Not to Sue, which Executive has waived.  Executive
may cancel this General Release and Covenant Not to Sue at any time during the
seven days following the date on which this General Release and Covenant Not to
Sue has been signed (the “Revocation Period”). In order to cancel or revoke this
General Release and Covenant Not to Sue, Executive must deliver to the Board of
Directors and the Company’s General Counsel of the Company written notice
stating that Executive is canceling or revoking this General Release and
Covenant Not to Sue.  If this General Release and Covenant Not to Sue is timely
cancelled or revoked, none of the provisions of this General Release and
Covenant Not to Sue shall be effective or enforceable, and the Company shall not
be obligated to make the payments to Executive or to provide Executive with the
benefits identified in Section 1(d) of the Employment Agreement, unless and
until the requirements with respect thereto are met.  Executive acknowledges
that, even if this General Release and Covenant Not to Sue is not executed or is
cancelled or revoked by Executive, the provisions of the Employment Agreement
that otherwise by their terms survive termination of Executive’s employment
shall remain in full force and effect.

6.         This General Release and Covenant Not to Sue does not constitute an
admission of liability or wrongdoing of any kind by the Company or its
Affiliates.

7.         The invalidity or unenforceability of any provision or provisions of
this General Release and Covenant Not to Sue shall not affect the validity or
enforceability of any other provision of this General Release and Covenant Not
to Sue, which shall remain in full force and effect.  The validity,
interpretation, construction and performance of this General Release and
Covenant Not to Sue shall be governed by the laws of the State of Florida
without regard to its conflicts of law principles, and the provisions of Section
[5A] of the Employment Agreement shall apply mutatis mutandis.

8.         EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS READ THIS
GENERAL RELEASE AND COVENANT NOT TO SUE CAREFULLY, HAS BEEN ADVISED BY THE
COMPANY TO, AND HAS IN FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT
BY SIGNING BELOW EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH EXECUTIVE MAY HAVE
TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1
OF THIS GENERAL RELEASE AND COVENANT NOT TO SUE AND THE OTHER PROVISIONS
HEREOF.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT BEEN FORCED OR PRESSURED
IN ANY MANNER WHATSOEVER TO SIGN THIS GENERAL RELEASE AND COVENANT NOT TO SUE,
AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.





23

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Executive has caused this General Release and Covenant Not
to Sue to be executed as of the date shown below.

 

EXECUTIVE

 

 

 

 

 

 

 

 

[Name]

 

 

 

 

 

Date:

 

 

NOT TO BE EXECUTED PRIOR

 

 

TO TERMINATION OF EMPLOYMENT

 

 

 

24

--------------------------------------------------------------------------------